Citation Nr: 1446928	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a myocardial infarction.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for status post cerebral vascular accident (CVA or stroke).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the service connection claims on appeal, including the claim to reopen the previously denied claim for a left knee disorder.   

In June 2014, the Veteran failed to appear for a video conference hearing before the Board for which he was notified in May 2014.  He has not requested a new hearing or shown good cause for his failure to appear; therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  A March 1995 Board decision denied the Veteran's claim of service connection for a left knee disorder; the Veteran did not perfect an appeal of the March 1995 Board decision.
 
2.  Evidence associated with the claims file since the March 1995 Board denial, when considered by itself or in connection with evidence previously assembled,  does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder, and does not raise a reasonable possibility of substantiating a claim for service connection.  

3.  The Veteran has not claimed and his military records do not document service within the land borders or in the inland waters of the Republic of Vietnam while on active duty; therefore, exposure to an herbicide agent is not presumed.

4.  The Veteran is not shown to have had a myocardial infarction.

5.  The Veteran is not shown to have memory loss disorder.

6.  Competent and persuasive medical evidence demonstrates that the Veteran had a cerebral vascular accident or stroke in November 2006, more than 30 years after separation from service.

7.  The Veteran is not shown to have a current bilateral hearing loss disability.

8.  The Veteran is not shown to have a current tinnitus disability.


CONCLUSIONS OF LAW

1.  The Board's March 1995 decision, which denied the claim for entitlement to service connection for a left knee disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  
 
2.  Evidence received since the Board's March 1995 denial is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for establishing service connection for a myocardial infarction have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 

4.  The criteria for establishing service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  The criteria for establishing service connection for status post cerebral vascular accident have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

6.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2013).

7.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

August 2007 and January 2008 letters from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection.  The letters described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The August 2007 letter also explained what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  The July 2008 RO rating decision reflects the initial adjudication of the claims after issuance of the August 2007 and January 2008 letters.  Hence, the August 2007 and January 2008 letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private and VA treatment records, VA examination requests by the RO, lay statements, and communications from the Veteran's attorney. 

The Veteran was not afforded a VA examination in connection with his petition to reopen his claim for entitlement to service connection for a left knee disorder.  The Board notes that VA is not required to provide a medical examination to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination for this claim as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claim even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

In addition, the Veteran was not provided with VA examinations for his claims for service connection for myocardial infarction, memory loss, or status post cerebral vascular accident.  However, as detailed below, the Board finds that VA is not required to provide examinations regarding these claims because the medical evidence of record does not reflect that the Veteran has had a myocardial infarction or memory loss, a cerebral vascular accident was first shown in November 2006, none of the claimed disabilities was diagnosed or manifested during military service, and there is no indication other than the Veteran's claim for service connection that a myocardial infarction, memory loss, or cerebral vascular accident was incurred in or related to military service.  Thus, the medical evidence of record is sufficient to decide these issues and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

Finally, the Veteran was twice afforded the opportunity to present himself for VA audiology examinations, but failed to appear for each examination.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, the allocation of responsibilities between himself and VA in obtaining such evidence, and he has been represented by an attorney.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. New and Material Evidence

The Veteran seeks service connection for a left knee disorder.  This claim was previously denied in a March 1995 Board decision.  The Veteran did not appeal the Board's decision.  The March 1995 Board decision is final.  38 U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2013).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the March 1995 Board decision included service treatment records, post service private and VA treatment records, written statements from the Veteran, and a transcript of hearing testimony.  The Board had denied in the claim in March 1995 because although the Veteran sustained multiple abrasions over the left knee and both arms in April 1974, chronic residuals of a left knee injury were not present in service, nor was there a continuity of symptomatology linking the left knee injury in service to any current left knee disability.  Rather, the manifestations of a left knee injury appeared to be acute and transitory.  In this regard, the Board found persuasive subsequent service treatment records and post service private treatment records dated from March 1977 to the 1980s that did not include documentation of any further left knee symptoms or treatment.  Moreover, the Board noted that during April 1984 treatment, the Veteran had given a history of left knee pain since January 1984 and a May 1984 treatment record from H. Drinker, M.D., documented the Veteran's in-service knee injury, adding that he "apparently did perfectly well until December 1983 when his knee spontaneously began to hurt in a flexed position while sitting primarily."

Finally, although existing medical evidence contradicted the Veteran's post-service assertion that he experienced ongoing left knee problems since sustaining left knee abrasions in April 1974, VA arranged for a VA joints examination to evaluate his claimed knee disability.  He was notified of the December 1993 examination, but failed to report. 

The Veteran attempted to reopen his claim for service connection for a left knee disorder in August 2007.  The claim was denied in a July 2008 rating decision and he was notified of the decision the same month.  

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's March 1995 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the March 1995 Board decision that pertains to hospitalization for a stroke or cerebral vascular accident and a statement from the Veteran suggesting that he had a left knee disorder as a result of being blown down a flight deck on an aircraft carrier.

The Board finds the foregoing evidence is "new" in that it was not before the Board at the time of the March 1995 final denial of the claim for service connection for a left knee disorder, and the medical evidence is not duplicative or cumulative of evidence previously of record.  However, the statement explaining how he hurt his left knee is duplicative and cumulative of statements previously submitted and none of the new evidence is "material" because it does not demonstrate that the Veteran experienced a chronic left knee disorder that continued since the April 1974 injury, which resulted in abrasions, and after separation from service.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a left knee disorder are not met and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


III. Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Pertinent to the claims for myocardial infarction, hearing loss, and tinnitus, certain chronic disabilities, such as arteriosclerosis, cardiovascular-renal disease, and other organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).     

In his August 2007 claim, the Veteran asserted that he had a heart attack and five strokes since November 2006 and that his "memory is kind of going."  His claim for hearing loss and tinnitus was received in January 2008; he has not identified specific contentions regarding his claimed hearing loss and tinnitus.

His service treatment records were silent for complaints, findings, diagnosis, or treatment for myocardial infarction or heart problems, memory loss, cerebrovascular accident or stroke, hearing loss, or tinnitus.  In March 1974, the Veteran presented for treatment for a 1/4-inch superficial laceration over his right eyebrow after hitting the area with the end of an air hose.  On enlistment examination in June 1972 and separation examination in January 1975, clinical evaluation of the head, ears, heart, vascular system, neurologic system, and psychiatric system was reported as normal.  

The Veteran also underwent audiometric examinations at enlistment, in July 1974, and separation.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
June 1972
(Enlistment)
RIGHT
10
5
0
5
15

LEFT
25
25
20
10
10
July 1974

RIGHT
25
15
15
5
20

LEFT
25
20
20
20
15
July 1975
(Separation)
RIGHT
25
15
10
10
20

LEFT
15
15
15
20
15

The Veteran served with the U.S. Navy and his DD214 identifies his military occupational specialty as machine installation repair occupations.  Awards included the Vietnam Service Medal, which does not confirm foreign service, including any service in the Republic of Vietnam.

The Veteran's original claim for service connection was received in October 1990.  He did not identify problems with his heart, memory, hearing, or strokes.

Post-service private treatment records dated since March 1977 include routine chest x-ray reports dated in March 1977 and July 1987, which were reported as normal.  A July 1987 routine EKG study identified sinus rhythm (normal heartbeat) and normal T wave.  An October 1988 private treatment record indicates that the Veteran called regarding complaints of chest pain for three days.  He was strongly advised to go to the emergency room for evaluation.

Post-service VA treatment records dated from March 1990 to February 1993, including mental hygiene records, were silent complaints, findings, diagnosis, or treatment for heart problems, memory loss, stroke, hearing loss, or tinnitus.

In January 2008, the Veteran submitted three signed Authorization and Consent to Release Information forms for private treatment providers regarding his claims.  The RO requested records from each of the providers in March 2008.  In an April 2008 letter to the Veteran, the RO notified him that the RO had requested copies of treatment records from each of the providers and emphasized that it is his "responsibility that VA receives it."  The March 2008 letters requesting medical records were returned as undeliverable for two of the providers, Dr. E. Cueras of Massachusetts General Hospital and Dr. Corbett of Franklin Medical Center, in May 2008.  The July 2008 rating decision notified the Veteran that the letters sent to Drs. Cueras and Corbett were returned as undeliverable as addressed.

Private treatment records dated in November 2006 were received from Baystate Medical Center.  The records document that the Veteran was admitted for a cerebral vascular accident workup upon reporting to the emergency department with a three-week history of intermittent dizziness, blurred vision, right-sided numbness and tingling in his hand and leg, and difficulty walking.  He indicated that three weeks prior to his admission he had fallen approximately eight feet and landed on his chest, striking the front of his head.  He also disclosed a history of smoking one pack of cigarettes per day for 40 years and elevated cholesterol.  During the admission, he underwent routine echocardiogram, which revealed no diagnostic echocardiographic evidence for a cardiac source of embolism, and a carotid duplex scan, which revealed some plaque present in each proximal [internal carotid artery] with Doppler exam suggesting diameter stenosis in the 30 to 50 percent range.  The discharge diagnosis was stroke.

The RO arranged for fee-basis VA audiology examinations to evaluate the claimed hearing loss and tinnitus disabilities in February 2008 and June 2010.  The Veteran failed to present for either examination.

In November 2011, the RO observed that the Veteran had served aboard the USS Saratoga, which was present in the Tonkin Gulf numerous times during the Veteran's military service.  A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including acute, subacute, and old myocardial infarction, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

In February 2012, the RO attempted to contact the Veteran and his attorney by telephone to inquire whether the Veteran was alleging to have disembarked from his ship onto Republic of Vietnam soil.  The RO representative was unable to reach the Veteran or his attorney.  On the same day, the RO mailed a letter to the Veteran, which was copied to his attorney, asking whether he disembarked from the USS Saratoga and went ashore to the Republic of Vietnam.  Neither the Veteran nor his attorney responded to the letter, and the letter was not returned to the RO as undeliverable.  Existing service records and post-service treatment records reflect that he is a Vietnam-era veteran, but do not document service on the landmass or inland waters of the Republic of Vietnam.

In the April 2012 substantive appeal, the Veteran's attorney requested a video conference hearing on the Veteran's behalf.  The Veteran and his attorney were notified of the June 2014 hearing in a May 2014 letter, but the Veteran failed to appear.

The Board has considered the medical and lay evidence of record and finds that service connection for myocardial infarction, memory loss, status post cerebral vascular accident, hearing loss, and tinnitus is not warranted.

The Board acknowledges that the Veteran is competent to report symptoms of perceived hearing loss, tinnitus, his history of noise exposure, and memory loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing sensorineural hearing loss or memory loss and determining the etiology of such falls outside the realm of common knowledge of a lay person, as such requires audiometric, neurologic, or psychiatric examination by trained medical personnel.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Board accords significantly greater probative value to the existing medical evidence of record than to the Veteran's lay assertions on these points.

Unfortunately, the Veteran has not presented competent medical evidence reflecting that he has had a myocardial infarction or that he has current memory loss, hearing loss, or tinnitus disabilities.  Similarly, neither his service treatment records nor his post-service private and VA treatment records, including VA mental hygiene records dated from 1990 to 1993, reveal memory impairment, hearing loss as defined by 38 C.F.R. § 3.385, or subjective complaints of tinnitus.  In addition, he failed to report for either fee-basis audiology examination without demonstrating good cause for failing to attend.  The United States Court of Appeals for Veterans Claims has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the Board finds that service connection for a myocardial infarction, memory loss, bilateral hearing loss, and tinnitus is not warranted because there is no evidence of a current myocardial infarction, memory loss, bilateral hearing loss, or tinnitus disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability, in this case myocardial infarction, memory loss, impaired hearing per 38 C.F.R. § 3.385, or tinnitus, there can be no valid claim.  

Also, service connection for a myocardial infarction must be denied on a presumptive basis because the Veteran is not shown to have had a myocardial infarction and because the evidence of record does not document service on the landmass or inland waterways of Vietnam or that he was otherwise exposed to herbicides such as Agent Orange.

Regarding the claim for service connection for status post cerebral vascular accident or stroke, the Board emphasizes that the Veteran's service treatment records are silent for cerebral vascular accident, and a cerebral vascular accident appears to have first occurred in November 2006, more than 30 years after separation from service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the evidence of record, including statements from the Veteran, does not suggest that a cerebral vascular accident occurred during service or that the November 2006 cerebral vascular accident is otherwise related to military service.  Accordingly, the claim for service connection for a cerebral vascular accident must be denied.

In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a left knee disorder; the appeal of this issue is denied.

Entitlement to service connection for a myocardial infarction is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for status post cerebral vascular accident is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


